United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2349
                                 ___________

Larry Gleghorn,                          *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Western District of Arkansas.
Don Melton, in his individual capacity; *
Thomas Mars, in his individual           * [UNPUBLISHED]
capacity; Steve Dozier, in his official  *
capacity as Director of the Arkansas     *
State Police Department; Jerry Davis, *
in his capacity as Chairman of the       *
Arkansas State Police Commission;        *
Arkansas State Police,                   *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: July 1, 2008
                              Filed: July 9, 2008
                               ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Larry Gleghorn appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Upon de novo review, see Turner v. Honeywell Fed.
Mfg. & Techs., LLC, 336 F.3d 716, 719-20 (8th Cir. 2003), we see no basis for
reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
                                         -2-